Citation Nr: 1752483	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  09-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In July 2011 and January 2014, the Board remanded the case for additional development.  The case was subsequently returned to the Board for appellate review.

During the pendency of the appeal, in August 2014, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral plantar fasciitis.

In a June 2015 decision, the Board, in relevant part, denied entitlement to service connection for a lumbar spine disorder.  The Veteran appealed the June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion) and vacated that portion of the June 2015 Board decision.  The remainder of the decision was not disturbed.  The case was subsequently returned to the Board for appellate review.

In January 2017, the Board remanded the case for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the January 2017 remand, the Veteran submitted additional medical evidence in support of his claim.  He also indicated that he was treated at the emergency room at the VA Medical Center (VAMC) in Kansas City, Missouri, in June 2017; was treated by the pain management clinic at the Robert J. Dole VAMC in Wichita, Kansas; and had a magnetic resonance imaging (MRI) study of his lumbar spine in June 2017 at the Robert J. Dole VAMC.  He requested that VA obtain these records.  A review of the record shows that the most recent VA treatment records that have been obtained and uploaded into the Veteran's VBMS file are dated in March 2017.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, including any records pertaining to emergency room treatment from the VAMC in Kansas City, Missouri, dated from June 2017 to the present; records from the Robert J. Dole VAMC in Wichita, Kansas, to specifically include any pain management clinic notes and a lumbar spine MRI report dated in June 2017; and any other records dated from March 2017 to the present.

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




